Citation Nr: 0724784	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-40 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
rash (xerosis).

4.  Entitlement to a compensable evaluation for hemorrhoids.

5.  Entitlement to a rating in excess of 10 percent for 
pericarditis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a low back disorder was denied by an April 1999 Board 
decision; the evidence submitted since April 1999 fails to 
raise a reasonable possibility of substantiating the 
veteran's claim.

2.  The veteran's claim of entitlement to service connection 
for schizophrenia was denied by an April 1999 Board decision; 
the evidence submitted since April 1999 fails to raise a 
reasonable possibility of substantiating the veteran's claim.

3.  The veteran's claim of entitlement to service connection 
for a skin rash was denied by an April 1999 Board decision; 
the evidence submitted since April 1999 fails to raise a 
reasonable possibility of substantiating the veteran's claim.

4.  The preponderance of evidence fails to show that the 
veteran's hemorrhoids are either large or thrombotic, or are 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  

5.  The most recent VA examination found that the veteran had 
pericarditis, but with no history of recurrence or residuals.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted and the 
veteran's claim of entitlement to service connection for a 
low back disorder is not reopened. 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2006).

2.  New and material evidence has not been submitted and the 
veteran's claim of entitlement to service connection for 
schizophrenia is not reopened. 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2006).

3.  New and material evidence has not been submitted and the 
veteran's claim of entitlement to service connection for a 
skin rash is not reopened. 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2006).

4.  Criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, DC 7336 (2006).

5.  Criteria for a rating in excess of 10 percent for 
pericarditis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7002 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Determination

The veteran's claims of entitlement to service connection for 
a low back disorder, for schizophrenia, and for a skin rash 
were denied by an April 1999 Board decision.  The veteran did 
not appeal, and his claim became final.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Low back disorder

In a September 1976 rating action, the RO initially denied 
the veteran's claim of entitlement to service connection for 
chronic lumbosacral sprain; determining that although the 
veteran had complained of back pain while in service, the 
evidence failed to show that the disorder which had been 
noted at entry into service was aggravated by service.  The 
RO considered the veteran's service medical records, 
including a September 1967 entrance examination report which 
noted low back aches and a history of a pulled muscle.  The 
service medical records also showed that the veteran 
complained of back pain and received treatment on several 
occasions throughout service; that in July 1969 the 
impression of possible low back strain, most likely 
malingering was rendered; and that on the veteran's discharge 
examination in October 1979, clinical findings were normal.

The RO also considered a May 1970 VA examination report, 
showing no complaints of or findings associated with a back 
disorder, and a September 1976 Statement of Attending 
Physician, reporting treatment for a lumbosacral strain from 
February to October 1974 and diagnosing the veteran with a 
chronic lumbosacral strain.  

The veteran failed to perfect an appeal of the 1976 denial 
and it became final.  The veteran attempted to reopen his 
claim, but he was eventually denied by the Board in April 
1999, as the Board determined that the evidence failed to 
show that the veteran's current back disorder was related to 
his complaints during service.

In reaching its decision, the Board considered extensive 
evidence, including numerous VA and private treatment records 
from the 1970s to the 1990s showing complaints of back pain 
and documenting several post-service back injuries (from 
activities such as shoveling concrete, moving heavy 
equipment, and picking up a case of bottles); a report from a 
1980 VA examination, finding no objective residuals of back 
disease or injury on either the physical or x-ray 
examination; and Social Security Administration reports.  

The Board also considered the report from a March 1998 VA 
examination, where the veteran was diagnosed with low back 
pain, minimally symptomatic; and the examiner opined that the 
veteran's current back disorder, or whatever complaints he 
had, was not related to the veteran's back condition for 
which he was treated while in service. 

The veteran did not appeal the April 1999 denial and it 
became final.  Since that time, the veteran has again 
submitted numerous private and VA treatment records showing 
recent complaints of and treatment for back pain.  The 
veteran has also been diagnosed with arthritis in his lower 
back.

The veteran also testified before the Board that he has had a 
back disability ever since service and has been seeking 
treatment for it ever since.  The veteran asserted that he 
was diagnosed with a lumbosacral strain for a number of 
years, but that he has begun to develop osteoarthritis in his 
back, which he believes is the result of his time in service.

In addition to many new records, the veteran also resubmitted 
several service medical records showing complaints of back 
pain while in service that had been previously considered.

However, the veteran failed to present any new medical 
evidence that counters the VA doctor's opinion (rendered 
after the 1998 examination) that the veteran's back condition 
was not related to his time in service.  

While the veteran testified that his current back condition 
is related to his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between his back disability and an event in service.  

Therefore, while much of the evidence that the veteran has 
submitted is new in that it had not been previously 
considered, it is not material, in that it fails to address 
the reason his claim was previously denied.

Accordingly, as new and material evidence has not been 
presented, the veteran's claim for service connection for a 
low back disorder is not reopened.

Schizophrenia

In a May 1983 decision, the Board denied entitlement to 
service connection for schizophrenia, determining that no 
acquired psychiatric disorder was incurred in or aggravated 
during active military service, and the veteran's paranoid 
schizophrenia did not manifest to a compensable degree within 
a year after service.  

In reaching its decision, the Board considered the veteran's 
service medical records which showed treatment for anxiety in 
October 1968, but no evidence of psychosis or brain damage on 
examination in September 1969.  The veteran was diagnosed 
with personality, sociopathic and it was determined that the 
disorder pre-existed service.  The veteran had normal 
clinical findings on his separation physical.

The Board also reviewed post-service VA and private treatment 
records showing treatment for unrelated and unknown 
disorders, including a March 1979 report from the Beaumont 
Neurological Center, showing a diagnosis of chronic paranoid 
schizophrenia.  

Following the Board's denial of the veteran's claim in May 
1983, the veteran submitted VA outpatient treatment reports 
dated from January 1978 to September 1998, showing treatment 
for schizophrenia; a VA examination report dated in December 
1992, showing complaints associated with anxiety and 
nervousness; a June 1993 hearing transcript in which the 
veteran stated that his schizophrenia disorder had its onset 
in service; and a VA examination report from March 1998.

At the VA examination, the veteran was diagnosed with 
schizophrenia; however, the examiner opined that while the 
veteran was diagnosed with a sociopathic personality and with 
psychogenic pain syndrome vs. malingering while in service; 
neither would develop into schizophrenia.  The examiner also 
noted that the veteran was not diagnosed with schizophrenia 
for a number of years following service.  He therefore opined 
that while the veteran has schizophrenia it did not start 
until 1978, nearly a decade after the veteran was discharged 
from service.

As such, in an April 1999 decision, the Board denied 
reopening the veteran's claim of entitlement to service 
connection for schizophrenia, as the new evidence merely 
showed continuing treatment for schizophrenia, without 
attributing the onset of schizophrenia to the veteran's time 
in service or to a presumptive period post-service, or 
relating it to an event in service.

The veteran testified in March 2007 that he had been assessed 
with an unspecified psychiatric condition while in service, 
although no formal diagnosis was made, and indicated that he 
had been having psychiatric problems ever since.  He noted 
that he began being formally treated in roughly 1976.  The 
veteran has also submitted several VA treatment records since 
April 1999 which confirm the diagnosis of schizophrenia.

However, no medical evidence has been submitted indicating 
that there is a link between the veteran's schizophrenia and 
his time in service, or challenging the conclusion of the VA 
examiner from 1998.

While the veteran believes that his schizophrenia began 
during his time in service, he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to provide the requisite nexus 
between his schizophrenia and his time in service.  

Therefore, while the evidence may be new, in that it had not 
been previously submitted, it is not material, as it fails to 
raise a reasonable possibility of substantiating the 
veteran's claim.  As such, the veteran's claim for service 
connection for schizophrenia is not reopened.

Xerosis

In a May 1983 decision, the Board denied entitlement to 
service connection for xerosis, determining that the 
veteran's xerosis was not incurred in or aggravated by 
service.  In reaching its decision, the Board considered the 
veteran's service medical records, showing that the veteran 
received treatment for a rash and for difficulty with shaving 
in January 1969 and that he received soap treatment for a 
rash in November 1969.

Following the denial in May 1983, the veteran submitted VA 
outpatient treatment reports dated from January 1978 to 
September 1998, showing treatment for a rash of the face; a 
June 1993 hearing transcript in which the veteran stated that 
his rash disorder had its onset in service; and a VA 
examination report dated in March 1998.

At the 1998 examination, the veteran reported getting a rash 
in his groin which he treated with lotion.  The examiner 
found a very mild, almost insignificant tinea cruris and no 
facial rash was seen.  

As such, in April 1999,  the Board denied reopening the 
veteran's claim of entitlement to service connection for a 
skin rash, finding that the newly submitted evidence did not 
show that the veteran's currently diagnosed tinea cruris, 
acne, dermatitis or any other diagnosed skin disorder was 
incurred in service or related to any treatment received in 
service. 

Since April 1999, the veteran testified that he initially had 
a dry skin condition in 1969 while in the service.  He noted 
that he had been prescribed soap in the military, and 
indicated that the rash affected his face, chest, and groin.  
Private treatment records from 2006 have also been submitted 
showing no rash in April 2006, but showing xerotic changes on 
the arms and legs in August 2006.

While the veteran has submitted some evidence of a current 
rash, no medical opinion of record has been submitted linking 
his skin condition to his time in service.  Furthermore, 
while the veteran testified that he began having dry skin in 
service, the veteran had previously provided this testimony 
prior to the April 1999 denial, and it is therefore not 
considered to be new.

Therefore, while some of the evidence may have been new, in 
that it had not been previously submitted, it was not 
material, as it failed to raise a reasonable possibility of 
substantiating the veteran's appeal.  Similarly, while some 
of the evidence submitted since the veteran's last denial may 
have been considered material, it had been previously 
considered and therefore was not new.  No new and material 
evidence has been presented with regard to the veteran's 
claim of entitlement to service connection for a skin rash, 
and the claim is therefore not reopened.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Hemorrhoids

The veteran's currently receives a noncompensable rating for 
his hemorrhoids under 38 C.F.R. § 4.114, DC 7336.  Under DC 
7336, external or internal hemorrhoids are assigned a 
noncompensable rating when they are mild or moderate.  A 10 
percent rating is assigned when external or internal 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is assigned when the external or internal 
hemorrhoids have either persistent bleeding with secondary 
anemia, or have fissures.

The veteran's representative indicated that the veteran had 
several polyps removed, and had blood in his stool.  To treat 
his hemorrhoids, the veteran was using a suppository.

While the veteran has complained of ongoing problems 
associated with his hemorrhoids, the objective medical 
evidence fails to support such a disability picture.

VA and private treatment records from 2002 and 2003 reflect 
complaints of rectal bleeding or bloody stools, but the 
records fail to specifically address the veteran's 
hemorrhoids.

At a VA examination in November 2003, the examiner found no 
signs of external hemorrhoids, and directed conservative 
management of the hemorrhoids, finding no need for surgical 
intervention at that time.

At a VA examination in January 2006, the veteran complained 
of intermittent bleeding after bowel movements, but the 
examiner failed to see any evidence to support such a 
contention.  The examiner found that the sphincter tone was 
functioning within normal limits, and noted grade I internal 
hemorrhoids (which is the initial stage of hemorrhoids 
without bleeding or pain).  However, no evidence of stool 
leakage or bleeding was found, and the guaiac stain was 
negative.

A VA treatment record from July 2006 noted that the veteran's 
hemorrhoids were stable; and, while a private treatment 
record from February 2007 revealed that the veteran sought 
treatment for blood in his stool, the doctor found only small 
internal hemorrhoids.

While the veteran has complained of bloody stool periodically 
throughout his appeal, the medical examinations have 
consistently showed only small, Grade I hemorrhoids.  No 
evidence has been presented suggesting that the veteran's 
hemorrhoids are either large or thrombotic or meet the 
additional characteristics required for a 10 percent rating.  
As such, the criteria for a 10 percent rating for hemorrhoids 
have not been met and the veteran's claim is denied.

Pericarditis

The veteran's pericarditis is currently rated at 10 percent 
under 38 C.F.R. § 4.104, DC 7002.  Under this DC, a 10 
percent rating is assigned when a workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or when continuous 
medication is required.  A 30 percent rating is assigned when 
a workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, when there is evidence of cardiac hypertrophy or 
dilatation on an electro-cardiogram, echocardiogram, or X-
ray.  A 60 percent rating is assigned when there is more than 
one episode of acute congestive heart failure in the past 
year; where a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or when there is left ventricular dysfunction 
with an ejection fraction of between 30 and 50 percent.  
38 C.F.R. § 4.104, DC 7002.

The veteran's representative indicated that an echogram was 
done in November 2003.  The veteran indicated that his 
pericarditis had gotten worse since his initial rating, and 
noted that he gets treatment every couple months.

An X-ray in September 2003 showed no active cardiopulmonary 
disease, and a VA examination found no evidence that 
pericarditis existed at that time (although there was some 
evidence of bradycardia).

In October 2003, the veteran was tested at the VA cardiac 
echo facility, where it was noted that at peak dobutamine, 
his left ventricle ejection fraction was in the 70 percent 
range, and there was no evidence of dobutamine induced 
ischemia.

An ECG was again normal in October 2004, where no focal, 
lateralizing or definitive epileptiform discharges were 
noted.  The veteran was noted to have syncope. 

The veteran underwent a VA examination in 2006 at which his 
heart had regular rate and rhythm without murmurs or gallops.  
The veteran had an ejection fraction of 60 percent, and the 
examiner found no residuals of pericarditis.

As such, the evidence fails to show symptoms or residuals of 
pericarditis sufficient to warrant a rating in excess of the 
10 percent that is already assigned.  Therefore, the 
veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above with regard to each of his issues on appeal.  Of 
particular note, the letter informed the veteran of the 
meanings of new and material within the context of his claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).
  
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claims were readjudicated by 
supplemental statements of the case in July and August 2006, 
following completion of the notice requirements. 

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

The veteran's claim of entitlement to service connection for 
a low back disorder is not reopened, and the appeal is 
denied.

The veteran's claim of entitlement to service connection for 
schizophrenia is not reopened, and the appeal is denied.

The veteran's claim of entitlement to service connection for 
a skin rash is not reopened, and the appeal is denied.

A compensable evaluation for hemorrhoids is denied.

A rating in excess of 10 percent for pericarditis is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


